                 Case 2:20-mj-00315-DJA Document 13 Filed 05/14/20 Page 1 of 4



 1   NICHOLAS TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   MELANEE SMITH
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     Melanee.Smith@usdoj.gov
 6   Attorneys for the United States of America

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,
 9                                                     Magistrate No. 2:20-mj-00315-DJA
                              Plaintiff,
10                                                     STIPULATION TO CONTINUE
                   vs.                                 PRELIMINARY HEARING
11                                                     (First Request)
     TIMOTHY ANTHONY,
12
                             Defendant.
13

14          IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.

15   Trutanich, United States Attorney, District of Nevada, Melanee Smith, Assistant United

16   States Attorney, representing the United States of America, and Todd Leventhal, representing

17   Defendant Timothy Anthony, that the preliminary hearing in the above-captioned case,

18   which is currently scheduled for May 14, 2020 at 4:00 p.m., be vacated and continued to

19   May 19, 2020 at 1:00 p.m.

20          The Stipulation is entered into for the following reasons:

21          1.       In light of the COVID-19 pandemic and as authorized by the Coronavirus Aid,

22   Relief, and Economic Security Act (CARES Act), the Chief Judge of the District of Nevada

23   issued General Order 2020-05 on March 30, 2020. General Order 2020-05 authorizes the use

24   of videoconferences in criminal hearings, including preliminary hearings.
                 Case 2:20-mj-00315-DJA Document 13
                                                 12 Filed 05/14/20 Page 2 of 4



1           2.       Pursuant to the CARES Act and General Order 2020-05, and to permit

2    appropriate social distancing during this COVID-19 pandemic, the preliminary hearing in this

3    matter was scheduled to be held via videoconference for May 14, 2020 at 4 p.m.

4           3.       Judge Albregts’ chambers contacted counsel for the parties and informed them

5    that, due to the Court’s limited videoconferencing resources, it is necessary to continue the

6    preliminary hearing in this case.

7           4.       Federal Rule of Criminal Procedure 5.1(c) provides that the magistrate judge

8    must hold the preliminary hearing no later than 14 days after the initial appearance if the

9    defendant is in custody. Here, the defendant’s initial appearance was April 30, 2020, so the

10   deadline for the preliminary hearing is May 14, 2020.

11          5.       Federal Rule of Criminal Procedure 5.1(d), in turn, provides that a magistrate

12   judge may extend the time limits in Rule 5.1(c) with the defendant’s consent and upon a

13   showing of good cause, taking into account the public interest in the prompt disposition of

14   criminal cases. Because of the COVID-19 pandemic, and the resulting various closures,

15   resource limitations, and social distancing guidelines, good cause exists to extend the deadline

16   for the preliminary hearing.

17          6.       The Court made it known that beginning the week of May 17, 2020 in-person

18   hearings would resume when appropriate. Given the limited resources for video conferencing

19   at Nevada Southern Detention Center and the complications that can arise when video

20   conferencing, the parties believe holding an in-person hearing in this case is appropriate.

21          7.       The defendant is in custody but consents to the continuance.

22          8.       The time from May 14, 2020 through May 19, 2020 will be excludable under

23   the Speedy Trial Act, Title 18, United States Code, Section 3161(h)(7)(A), which provides

24   that the Court may exclude time arising from a continuance upon finding that the ends of


                                                    2
                 Case 2:20-mj-00315-DJA Document 13
                                                 12 Filed 05/14/20 Page 3 of 4



1    justice served by granting the continuance outweigh the best interest of the defendant and the

2    public in a speedy trial.

3           9.       The additional time requested by this stipulation is excludable in computing

4    the time within which the indictment must be filed pursuant to the Speedy Trial Act, Title 18,

5    United States Code, Section 3161(b), considering the factors under Title 18, United States

6    Code, Section 3161(h)(7)(A) and (B)(i) and (iv). The additional time requested by this

7    stipulation also is excludable in computing the 90-day speedy trial clock imposed by the

8    Speedy Trial Act, Title 18, United States Code, Section 3161(c), considering the factors under

9    Title 18, United States Code, Section 3161(h)(7)(A) and (B)(i) and (iv).

10          10.      This continuance is not sought for purposes of delay, but to account for the

11   Court’s limited resources and the necessary social-distancing in light of the COVID-19 public

12   health emergency.

13          11.      Denial of this request could result in a miscarriage of justice, and the ends of

14   justice served by granting this request outweigh the best interest of the public and the

15   defendant in a speedy trial.

16          DATED this 14th day of May, 2020.

17                                                NICHOLAS A. TRUTANICH
                                                  United States Attorney
18

19                                                  /s/
                                                  MELANEE SMITH
20                                                Assistant United States Attorney

21

22                                                  /s/
                                                  TODD LEVENTHAL
23                                                Counsel for Defendant Timothy Anthony

24

                                                     3
              Case 2:20-mj-00315-DJA Document 13 Filed 05/14/20 Page 4 of 4



1                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3                                                   Magistrate No. 2:20-mj-00315-DJA
                           Plaintiff,
4                                                   ORDER TO CONTINUE
                    vs.                             PRELIMINARY HEARING
5
     TIMOTHY ANTHONY,
6
                          Defendant.
7

8           IT IS ORDERED that the Preliminary Hearing currently scheduled for Thursday,

9    May 14, 2020 at 4:00 p.m., be vacated and continued to Tuesday, May 19, 2020 at the hour

10   of 1:00 p.m.

11
                 14th
     DATED this ______ day of May, 2020.
12

13

14                                           Daniel J. Albregts
                                             United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

                                                4
